Citation Nr: 1133957	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for joint pain, left shoulder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for residuals of cervical spine injury.

3.  Entitlement to service connection for cardiac arrhythmia with chest pain, to include as due to undiagnosed illness.

4.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984 and from January 1991 to September 1991.  He also had subsequent verified reserve service.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2009, the Board reopened the Veteran's claim for joint pain in the left shoulder and remanded the matter for additional development.  The Veteran's other claims on appeal, which included claims of entitlement to service connection for depressive disorder and a sleep disorder, were also remanded.  

In the May 2009 decision, the Board noted that, in an unappealed July 2003 rating decision, the RO denied entitlement to service connection for anxiety disorder.  The February 2006 decision on appeal denied service connection for depressive disorder.  The Board found that where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  See also Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  In view of Boggs, the Board found that it would consider the Veteran's claim for service connection for a depressive disorder on a de novo basis.

The Board, in May 2009, also noted that the Veteran, in his August 2006 substantive appeal, requested a Travel Board hearing.  He subsequently agreed to a videoconference hearing at the Muskogee, Oklahoma, RO.  However, his hearing was scheduled for May 2007 at the RO in North Little Rock, Arkansas.  Accordingly, the requested hearing was rescheduled for March 2009 at the RO in Muskogee, Oklahoma.  The Veteran, without good cause, failed to report for the rescheduled videoconference hearing; thus, his hearing request was considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In February 2011, the RO granted entitlement to service connection for major depressive disorder.  In March 2011, the RO granted entitlement to service connection for sleep impairment and evaluated the condition together with the service-connected major depressive disorder.  The grant of service connection for major depressive disorder with sleep impairment constituted a full award of the benefit sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Treatment records

Following the Board's May 2009 Remand, additional medical records relevant to the Veteran's claims have been indentified, but have not been associated with the Veteran's claims file.  In this regard, the Board notes that VA medical examination reports dated after the May 2009 remand specifically indicate that the Veteran has been treated for his conditions since February 2006 at the Muskogee VA Medical Center.  A September 2010 VA examination also references an EMG/NVG dated in October 2010 from the Muskogee VA Medical Center.  Also, while the Veteran indicated in previous statements that records regarding treatment at Ireland Army Community Hospital, Fort Knox, in July 2003 had been lost by the Hospital, a review of the claims file does not indicate that these records were formally requested.  

Upon remand, therefore, the Veteran's treatment records from the Muskogee VA Medical Center dated since February 2006 should be requested and associated with the Veteran's claims file.  The RO should also attempt to obtain any available records of the Veteran's treatment at the Ireland Army Community Hospital, Fort Knox, dated in July 2003.  In addition, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  In this regard, the Board notes that the RO, in a May 2009 letter to the Veteran, requested information and a release regarding medical records from Drs. Ong, Craig, Sangal, and Kirk, as instructed by the Board in the May 2009 remand.  As this matter is being remanded, however, another request for treatment reports available from these physicians should be made.  

Here, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must attempt to obtain outstanding identified VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

VA examinations

With respect to the Veteran's service connection claims, he was provided additional VA examinations related to these claims subsequent to the May 2009 Board Remand.  However, the additional VA examinations and opinions have not served to resolve the various questions surrounding the Veteran's conditions, as posed by the record and as noted in the May 2009 Board Remand, and have continued to raise questions regarding the exact nature and etiology of the Veteran's disorders.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addition, a medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's service medical records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993);  see also Swann v. Brown, 5 Vet. App. 229 (1993); Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the Veteran's arrhythmia and chest pain claim, in the May 2009 remand, the Board noted that the Veteran reported experiencing chest pain for years and that his family physician, Dr. Craig, had told him that inflammation from his service-connected irritable bowel syndrome traveled to the lining of the heart and started inflammation there.  A normal EKG was noted in an April 2003 VA examination and an April 2003 x-ray indicated no evidence of acute cardiopulmonary disease.  In a January 2006 VA examination, an EKG and an echocardiogram were both noted to be normal, and no heart condition was diagnosed.  After remand, a November 2009 VA examination diagnosed cardiac arrhythmia associated with reflux symptoms.  Symptoms were indicated to be irregular pulse, vague, nonspecific.  There were no abnormal physical findings associated with the diagnosis.  A February 2011 VA opinion found that "the Veteran's cardiac arrhythmia as described in the 11/23/2009 C&P report is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of gastric reflux as reported by the Veteran and/or mitral valve disease and/or other undiscovered factors and was not caused by and/or worsened by an already service-connected disability."  

With respect to the Veteran's cervical spine and left shoulder claims, the May 2009 remand report indicated that the Veteran claimed that his joint pain, left shoulder, was the result of his cervical spine injury.  An April 2003 examination indicated a history of occasional joint pain in the left shoulder with a negative examination and normal left shoulder x-ray.  Left upper extremity impairment was noted in a January 2005 MRI report as well as by Dr. Craig in the May 2005 statement.  In addition, left upper extremity paresthesias were noted on an October 2002 EMG report.  In that report, the Veteran was found to have a prolonged distal sensory latency on nerve conduction velocity compatible with peripheral sensory neuropathy, mild.  A January 2005 MRI of the cervical spine noted degenerative signal within the interval discs and the lower cervical spine; a small broad based left paracentral disc protrusion causing mild central spinal stenosis with no significant neuroforaminal narrowing at C5-6 and combination of annular disc bulge, broad based left paracentral disc protrusion and minimal posterior osteophytic ridging causing mild central spinal stenosis with mild narrowing of the left C6-7 neural foramen without significant right neuroforaminal narrowing at the C6-7 level.  However, a January 2006 VA examination diagnosed a normal cervical spine.  In this regard, the Board, in its May 2009 Remand, noted that the January 2006 examiner included the January 2005 MRI report in his findings, but did not include an explanation of his diagnosis in light of the January 2005 MRI findings.  

After the May 2009 Remand, a November 2009 VA report diagnosed the Veteran with left shoulder pain.  It was indicated to be vague pain associated with neck complaints.  There were no abnormal physical findings associated with the diagnosis.  The examiner specifically stated that pain was the appropriate diagnosis and that x-rays did not show arthritis, neurologic function was normal, vascular status was normal, range of motion was normal, and there was no joint instability.  The examiner also specifically stated that there was no other diagnosis.  The examiner indicated that a 2002 EMG reported peripheral neuropathy, not cervical spine related radiculopathy, and found that the report of selective peripheral neuropathy was not consistent with cited literature (regarding the nerve agent sarin).  The November 2009 examiner also diagnosed cervical spine pain.  The examiner specifically stated that pain was the appropriate diagnosis and that x-rays did not show arthritis, neurologic function was normal, vascular status was normal, range of motion was normal, and there was not joint instability.  The examiner also specifically stated that there was no other diagnosis.  The examiner indicated that the Veteran had been involved in a motorcycle accident in August 2009, but did not comment on whether this was a factor in the etiology of the Veteran's complaints.  

In August 2010, an additional VA opinion found that "after a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the Veteran's current cervical spine condition is less likely as not permanently aggravated or a result of the in-service 2003 incident reported in the 11-23-2009 C&P report and/or any other event that occurred in-service and/or expressed while in service and/or within one year of discharge and is at least as likely as not a result of unrelated factors such as post service physical activities (golf, jogging, lifting more than 25 pounds weight, bowling as reported by the Veteran) and/or other post service activities since his 09-03-1991 discharge and/or the risk of cervical pain in the general population.  I conclude, after a review of medical records, taking a history, performing a physical examination, the Veteran's left shoulder condition is less likely as not permanently aggravated or a result of any in-service 2003 incident reported in the 11-23-2009 C&P report and/or any other event that occurred in-service and/or expressed while in service and/or within one year of discharge and is at least as likely as not a result of the cervical spine condition as reported by the Veteran in the 11-23-2009 C&P report."  

Finally, the Veteran, in a September 2009 VA examination was diagnosed with cervical degenerative disc disease and left C8-T1 radiculopathy secondary to the cervical degenerative disc disease.  However, this examiner did not provide a nexus opinion regarding whether the Veteran's diagnosed disabilities were related to the Veteran's active military service, to include the injury reported by the Veteran in July 2003.  The examiner also noted that an EMG/NVG in October 2010 range of motion the Muskogee VA Medical Center showed findings consistent with radiculopathy of the left upper extremity affecting muscles supplied by C8-T1.

In none of the examination reports was an opinion offered regarding whether there were objective indications of an undiagnosed chronic disability that include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification, as required to undertake an analysis for claims based on an undiagnosed illness under 38 U.S.C.A. § 1117.  

Thus, the Veteran should be afforded appropriate VA examinations for the purpose of identifying the proper diagnosis related to the Veteran's neck, left shoulder, and chest pain issues.  The examiner should have appropriate expertise and should specifically state whether such conditions had their onset during active duty service, including any period of active duty for training or inactive duty for training, or whether onset was within one year of active military service.  The examiner should also specifically indicate whether any left shoulder condition is due to or aggravated by a diagnosed cervical spine disorder, or whether any disorder manifested by chest pain and irregular heartbeat is due to or aggravated by the Veteran's service-connected irritable bowel syndrome.  The examiner is specifically asked to comment on the Veteran's claims file, to include all VA examinations, recent medical records, and the statements of the Veteran regarding onset of his conditions.  If any complaints related to a claim herein are not linked to a known clinical diagnosis, the examiner should specifically state whether there are objective indications of chronic disability that include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  

Additional evidence

Finally, the Board observes that, following the RO's issuance of the March 2011 supplemental statement of the case, additional evidence pertinent to the Veteran's cervical spine claim was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all VA and non-VA medical providers from whom he has received treatment for his claimed disorders (since September 1991, for his service connection claims, and since September 2004, for his claim for an increased rating for irritable bowel syndrome).  This should specifically include any treatment reports available from Drs. Ong, Craig, Sangal, and Kirk.  In addition, records of the Veteran's treatment at Ireland Army Community Hospital, Fort Knox, dated in July 2003, should be obtained.  

After obtaining any necessary authorization from the Veteran, the RO should attempt to obtain a copy of all indicated records not already associated with the claims folder.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Obtain and associate with the claims file records of the Veteran's treatment from the Muskogee VA Medical Center dated from February 2006 to the present, as well as at any identified VA Medical facility indicated by the record.  If these records are no longer on file, a request should be made to the appropriate storage facility.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine whether the Veteran has a disability manifested by irregular heart beat and/or chest pain, and if so, whether such disability is related to the Veteran's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on review of the claims folder and examination of the Veteran, the examiner is specifically requested to offer an opinion as to the following: 

a)  Does the Veteran have a disability manifested by irregular heart beat and/or chest pain?  If so, state the diagnosis or diagnoses. 

b)  If the Veteran has a clinically diagnosed disability manifested by irregular heart beat and/or chest pain, please respond to the following:

1) Did any such diagnosed disability at least as likely as not (a 50 percent or higher degree of probability) have its onset during active duty service (including active and inactive duty for training), within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  

2)  Is any such diagnosed disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected irritable bowel syndrome?

3)  If not, has any diagnosed disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected irritable bowel syndrome, and if so, what measurable degree of the diagnosed disability is due to service-connected irritable bowel syndrome?

c)  If the examiner finds that the Veteran does not have a clinically diagnosed disability related to the Veteran's complaints of irregular heart beat and/or chest pain, the examiner should indicate whether there are objective indications of chronic disability related to the Veteran's chest complaints that include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  

To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  Signs or symptoms may include, but are not limited to, the following:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  A rationale for any opinion offered should be provided.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise for the purpose of determining whether the Veteran has a cervical spine disability, or a left shoulder disability, , and if so, whether such disabilities are related to the Veteran's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the claims folder and examination of the Veteran, the examiner is specifically requested to offer an opinion as to the following: 

a)  Does the Veteran have a cervical spine disability?  If so, state the diagnosis or diagnoses. 

b)  If the Veteran has a clinically diagnosed cervical spine disability, please respond to the following:

1) Did any such diagnosed cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) have its onset during active duty service (including active and inactive duty for training), within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  

The examiner is asked to comment on statements and records indicating that the Veteran injured his neck during reserve training in July 2003.  

2)  Is any such diagnosed cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected irritable bowel syndrome?

3)  If not, has any diagnosed cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected irritable bowel syndrome, and if so, what measurable degree of the diagnosed cervical spine disability is due to service-connected irritable bowel syndrome?

c)  Does the Veteran have a left shoulder disability?  If so, state the diagnosis or diagnoses. 

d)  If the Veteran has a clinically diagnosed left shoulder disability, please respond to the following:

1) Did any such diagnosed left shoulder disability at least as likely as not (a 50 percent or higher degree of probability) have its onset during active duty service (including active and inactive duty for training), within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  

2)  Is any such diagnosed left shoulder disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected irritable bowel syndrome?

3)  If not, has any diagnosed left shoulder disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected irritable bowel syndrome, and if so, what measurable degree of the diagnosed left shoulder disability is due to service-connected irritable bowel syndrome?

e)  If the examiner finds that the Veteran does not have a clinically diagnosed disability related to the cervical spine or left shoulder, the examiner should indicate whether there are objective indications of chronic disability related to the Veteran's joint complaints that include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  

To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  Signs or symptoms may include, but are not limited to, the following:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


